Citation Nr: 0834959	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for bilateral 
hearing loss and bilateral tinnitus.  The veteran initiated 
an appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in May 2007 that continued the denial of his 
claims.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in May 2007.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that right ear hearing loss currently exists. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed left ear hearing loss and his military 
service, to include noise exposure therein.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.


CONCLUSIONS OF LAW

1.  The documented level of right ear hearing loss has not 
met the threshold established by VA.  38 C.F.R. § 3.385 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, an may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral hearing loss and bilateral tinnitus.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 6, 2006, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The June 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the June 2006 letter from the RO 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with a VA 
examination.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), in December 2006 a VA 
hearing examination was conducted by a certified audiologist. 
CNC speech recognition scores were 
100 percent in the veteran's right ear and 96 percent in his 
left.  The audiometric examination showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	30	40	50	60	45
Right (dB)	15	15	15	25	25	20

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 

The December 2006 VA examination establishes the presence of 
left ear hearing loss.  However, it fails to demonstrate any 
auditory thresholds of 40 dB or greater for the veteran's 
right ear.  Audiometric testing did not reveal three or more 
auditory thresholds of 26 dB or greater or CNC speech 
recognition less than 94 percent for the right ear.  The 
level of right ear hearing loss has not met the threshold 
established by 38 C.F.R. § 3.385.

Private audiometric examination reports from March 2006 
contain an uninterpreted pure tone audiometric graph which is 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  These reports do, however, state 
Maryland CNC results of 100 percent in the right ear.  As 
noted above, this speech recognition score does not 
demonstrate hearing loss for the veteran's right ear.  The 
veteran has also submitted a report from G.J.K., D.O. which 
states that an audiometric evaluation showed the veteran "to 
have essentially normal hearing in the right ear."  Dr. 
G.J.K.'s report did not include any Maryland C.D.C. test 
results or auditory thresholds from an audiometric test.   

Accordingly, Hickson element (1) has been satisfied for the 
veteran's left ear, but it has not been satisfied for the 
veteran's right ear. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, there is no evidence of 
hearing loss in service.  
The veteran's March 1971 separation examination indicates 
that his ears were normal upon examination.    

In February 2008 the veteran's representative stated that it 
was unclear whether the veteran received a traditional 
audiological examination or a whisper voice test during his 
separation examination.  However, the veteran's separation 
examination indicates that he was afforded an audiometric 
examination.  The section of the veteran's separation 
examination report used for whisper voice tests (Box 70) was 
left blank.  In addition, even if the Board were to accept 
the representative's argument (which it in fact does not), 
this still does not establish that hearing loss was present 
in service.  

In addition, the evidence does not show hearing loss within 
the one year presumptive period after service.  The first 
diagnosis of hearing loss in the claims folder comes from the 
above-mentioned December 2006 VA audiology consult, performed 
thirty-five years after the veteran separated from service 
and long after the end of the one year presumptive period 
found in 38 C.F.R. § 3.309(a).  

Concerning in-service injury, the veteran's DD 214 indicates 
that he served as a clerk-typist.  He has claimed that he was 
exposed to explosions and propeller blasts during service.  

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
loud noises during his military service, as undoubtedly were 
millions of other veterans.  However, the evidence of record, 
as a whole, does not support the veteran's contention that he 
sustained any injury thereby.  Crucially, there is no 
evidence of ear injury in the service treatment reports, his 
separation physical examination is pertinently negative for 
ear injury, and there is no medical evidence of hearing loss 
for more than three decades after his separation from 
service.  

The lack of any evidence of hearing loss for decades after 
service, and the filing of the claim for service connection 
thirty-five years after service, is itself evidence which 
tends to show that no injury to the ear was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

Although the veteran, like most if not all military veterans, 
was exposed to noise during service, this does not 
automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  The veteran and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, while not 
necessarily disagreeing that the veteran was exposed to 
noise, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
as well as the lack of objective evidence of ear problems for 
decades after service  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 35 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

Hickson element (2) has therefore not been met, and the claim 
fails on that basis.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative]. 

The only competent medical opinion of record is that of the 
December 2006 VA examiner, who stated that the veteran's 
"hearing was tested 6 months before he was discharged and 
his hearing in both ears was within normal limits."  The 
examiner concluded that the veteran's hearing loss was less 
likely than not a result of his military noise exposure and 
more likely due to some other etiology.  There are no other 
competent medical opinions of record.

To the extent that the veteran contends that a medical 
relationship exists between his left ear hearing loss and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran appears to be 
arguing that he has experienced hearing loss continually 
since service.  However, the Board notes that the first 
documented complaint of hearing loss came from 2006 private 
treatment records, 35 years after the veteran left military 
service.  See Maxon, supra; see also Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent]. 
Such evidence is lacking in this case.  Continuity of 
symptomatology after service has therefore not been 
demonstrated.

Thus, Hickson element (3) is not met. The veteran's claim of 
entitlement to service connection for hearing loss fails on 
this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (1) has not been 
met for the veteran's right ear and elements (2) and (3) have 
not been met with respect to either ear.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus. 

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims, including continuity of symptomatology, 
has been set out in connection with the first issue on appeal 
and will not be repeated.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with tinnitus in March 2006.  
Accordingly, Hickson element (1) has been satisfied.

As to Hickson element (2), injury or disease, there is no 
evidence of tinnitus in service.  With respect to in-service 
injury, that is acoustic trauma, the Board's discussion above 
applies equally to this issue.  As discussed in some detail 
above, there is no evidence that the veteran suffered an 
acoustic injury during service.  Hickson element (2) has not 
been satisfied and the veteran's claim fails on this basis. 

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the December 
2006 VA examiner, who stated that the veteran's tinnitus was 
less likely than not a result of his military noise exposure 
and was more likely due to some other (non service related) 
etiology. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between his current ear 
problems and service, their opinions are entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The veteran was not initially diagnosed with tinnitus until 
many years after he separated from service.  In the interim, 
there were no complaints of, or treatment for, tinnitus.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Thus, Hickson element (3) is not met. The veteran's claim of 
entitlement to service connection for tinnitus fails on this 
basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus, as Hickson elements (2) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


